13DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Finality
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Summary
Receipt of Applicant’s remarks and amended claims after final filed on February 2, 2021 is acknowledged. Claims 1-13 and 17 are pending in this application. Claims 1 and 17 are amended. Claims 14-16 are cancelled. All pending claims are under examination in this application. 

Withdrawn Objections/Rejections
Claim Objections
The objection to Claim 17 because of the following informalities:  the claim reads awkwardly and run on. It is suggested Applicant amend the claim to recite “the polymer composition consists of the polymer, humectant/softener, surfactant, and the encapsulated macromolecular compound.”  Additionally the claim the objection to dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening 
Claim Rejections - 35 USC § 103
The rejection of claims 1-13 under 35 U.S.C. 103 as being unpatentable over Sutter et al. (US 2005/0245594), as evidenced by Ahn et al. Where do triptans act in the treatment of migraine? Pain, 2005 May; 115 (1-2): 1-4 and Pandey et al. (Current Advancement in Transdermal Biosensing and Targeted Drug Delivery, Sensors 2019, 19, 1028), in view of Duan et al. (US 2008/0262416) has been withdrawn in view of Applicants arguments regarding the polymeric microneedle array comprising microneedles consisting of a water soluble polymer, humectant/softener, surfactant, and a macromolecular compound. 

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
comprising 15-40 wt. % of a water soluble polymer as a binder; less than 2 wt. % of a humectant/softener; and less than 2 wt. % of a surfactant; and 1 to 15 wt. % of the macromolecular compound encapsulated in the polymer,  and the claim also recites the polymer compositions consists of the polymer, humectant/softener, surfactant, and the encapsulated macromolecular compound which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-8, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0316333). 
Kwon discloses a dissolving solid solution perforator (SSP) patch used to penetrate the epithelium layer of the oral cavity and to deliver the antimigraine drug into blood vessels in a submucosa layer (abstract).  It is noted that SSP’s are microneedles. 
The dissolving SSP patch may contain active ingredients such as triptans (paragraph 0013), which are common antimigraine drugs. 
The SSP patches may be fabricated using polymer materials including polyvinylpyrrolidone (PVP), polyethylene glycol (PEG), polyethylene oxide (PEG), polyvinyl alcohol (PVA), cellulose, hydroxypropyl cellulose (HPC), hydroxyethyl cellulose (HEC), hydroxypropyl methylcellulose (HPMC), pectin, dextrin, mono-and polysaccharide, sodium carboxymethyl cellulose (Na-CMC), polyalcohol, gelatin, gum 
Sumatriptan is disclosed as the anti-migraine active agent (paragraph 0061), which is a macromolecular compound.
Surfactants can be used to enhance permeation and tissue reaction or fabrication (paragraph 0076). 
The SSP patch completely dissolved (paragraph 0047). 
Regarding claim 2, as noted above, the polymer matrix materials include PVP (paragraph 0074). 
Regarding claims 6-7, as noted above, sumatriptan is disclosed as an anti-migraine active agent (paragraph 0061).  It is noted that sumatriptan is hydrophilic. 
Kwon does not disclose the percentages of the polymer and active agent with respect to the liquid polymer composition.
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the percentage of water soluble polymer and macromolecular compound with the SSP to prepare a device capable of penetrating the skin and dissolving  while delivering the active agent of the composition to treat migraine headaches because the determination of a specific percentage having the optimum therapeutic effect is well within the level of one having ordinary skill in the art, and the artisan would be motivated to determine optimum amounts to get the maximum effect of the active compounds. Therefore, the invention as Whole has been prima face obvious to one of ordinary skill in the art at the time the invention was made.


s 1, 8, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lahiji et al. (A patchless dissolving microneedle delivery system enabling rapid and efficient transdermal drug delivery, Scientific Reports, 21 January 2015). 
Lahiji discloses dissolving microneedles which are polymeric, microscopic needles that deliver encapsulated drugs in a minimally invasive manner (abstract). 
Lahiji discloses fabrication of dissolving microneedles (DMN).  Humalog insulin (macromolecular compound) loaded carboxymethylcellulose (CMC) (water soluble polymer) was prepared by mixing 10% CMC powder with distilled water then diluting in phosphate-buffered saline.  The solution was dispensed into mold and solidified by air flow resulting in conical shaped DMN’s, thereby meeting the limitations of claim 13. 
Lahiji does not disclose the percentages of the polymer and active agent with respect to the liquid polymer composition.
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the percentage of water soluble polymer and macromolecular compound with the microneedles to prepare a device capable of penetrating the skin and dissolving  while delivering the active agent of the composition because the determination of a specific percentage having the optimum therapeutic effect is well within the level of one having ordinary skill in the art, and the artisan would be motivated to determine optimum amounts to get the maximum effect of the active compounds. Therefore, the invention as Whole has been prima face obvious to one of ordinary skill in the art at the time the invention was made.


s 1-2, 8, 11, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Microneedles for drug and vaccine delivery, Adv. Drug Delivery Rev, 2012 Nov; 64(14): 1547-1568). 
Kim discloses microneedles which are polymer microneedles that encapsulate drug and fully dissolve in the skin (abstract). 
The microneedles can be made completely out of water soluble polymer (2 Fabrication of Microneedles). 
Dissolving microneedle have been fabricated using micro molds filled by solvent casting, filled with a polymer melt allowed to solidify in the mold, and in-situ polymerization of liquid monomer in the mold (2.3 Dissolving microneedles). 
Various polymer materials including carboxymethylcellulose, chondroitin sulfate dextran, dextrin, PVP, PVA, (2.3.1 Dissolving microneedle fabrication methods), for example (water soluble polymers). 
Drugs including human growth hormone, erythropoietin, and insulin are disclosed (2.3.2 Dissolving microneedle formulation and designs), for example (macromolecular compounds). 
Regarding claim 2, as noted above, PVP is disclosed as a suitable polymer material. 
Kim does not disclose the percentages of the polymer and active agent with respect to the liquid polymer composition.
However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the percentage of water soluble polymer and macromolecular compound with the microneedles to prepare a device capable of penetrating the skin and dissolving  while delivering the active agent of the .

Claims 1-3, 6-8, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0316333) in view of Thakur et al. (Rapidly dissolving polymeric microneedles for minimally invasive intraocular drug delivery, Drug Delivery and Translational Research 6, 800-815 (2016)). 
The teachings of Kwon are disclosed above. 
Kwon does not disclose the molecular weight of the PVP. 
Thakur discloses the preparation of microneedles having various molecular weight PVP’s. PVP K30 which has a molecular weight of 40000 (materials). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invent8ion to have used any of the disclosed PVP molecular weights since they are disclosed as acceptable alternatives for the preparation of microneedles. 

Claims 1-2, 8, 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0316333) in view of Sutter et al. (US 2005/0245594), as evidenced by Pandey et al. (Current Advancement in Transdermal Biosensing and Targeted Drug Delivery, Sensors 2019, 19, 1028)
The teachings of Kwon are discussed above. 
Kwon does not disclose the use of a power supply, cathode and anode. 

Regarding claim 12, the needles can be administered by piezoelectric delivery devices (paragraph 0114).  It is noted that piezoelectric delivery involves the use of cathodes and anodes hooked up to an electrical source, as evidenced by Pandey. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used the piezoelectric delivery in order provide direct delivery to targeted locations within the dermal space. 

Claims 1-2, 4, 6-9, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0316333) in view of McGrath et al. (Production of dissolvable microneedles using an atomized spray process: Effect of microneedle composition on skin penetration, European Journal of Pharmaceutics and Biopharmaceutics 86 (2014) 200-211). 
The teachings of Kwon is discussed above. 
Kwon does not disclose the use of glycerol. 
McGrath discloses dissolvable microneedles fabricated with polyvinyl alcohol, polyvinylpyrrolidone, carboxymethylcellulose, hydroxypropylmethylcellulose and sodium alginate (abstract).  The microneedles additionally comprise 0.1 % w/v glycerol (2.3 manufacture of homogenous dissolvable microneedle arrays). 
. 

Claims 1-2, 5-8, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2014/0316333) in view of Wolter et al. (US 8,900,180). 
The teachings of Kwon are discussed above. 
Kwon does not disclose the use of polysorbate 80. 
Wolter discloses microneedles prepared with PVP and polysorbate 80 (Examples). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have added polysorbate 80, as taught by Wolters into the microneedles of Kwon since polysorbate 80 is routinely added to a microneedle formulation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615